Citation Nr: 0525221	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  98-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an extra-schedular evaluation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 70 percent disabling.

3.  Entitlement to an effective date prior to July 28, 1999 
for the grant of a 70 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision issued by the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD with a 30 percent evaluation effective from October 24, 
1995.  In a decision issued in July 1999, the Board denied 
entitlement to an evaluation in excess of 30 percent for the 
veteran's PTSD.  The Board also denied two additional issues 
that were developed for appeal at that time (entitlement to 
an increased rating for a skin disorder and entitlement to an 
earlier effective date for the award of service connection 
for PTSD).  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2000, the veteran and the VA Office of General Counsel 
filed a joint motion for partial remand and agreed that the 
veteran would appeal only the issue of an increased 
evaluation for PTSD.  In a September 2000 order, the Court 
granted the joint motion and vacated that part of the Board's 
decision of July 1999 that denied an evaluation in excess of 
30 percent for PTSD.  The appeal as to the other two issues 
was dismissed, and the case was remanded for further 
development, readjudication, and disposition in accordance 
with the Court's order.

The record also shows that, while the Court appeal was 
pending, the RO issued a rating decision in November 1999 
which granted an increased rating for his PTSD to 50 percent, 
effective from July 28, 1999.  The issues then became whether 
the veteran was entitled to increased/staged ratings for his 
PTSD in excess of 30 percent prior to July 28, 1999, and in 
excess of 50 percent after that date.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).

In August 2001, the Board remanded the veteran's claim to the 
RO for additional medical development and readjudication.  
Subsequently, in November 2003, the Board granted a schedular 
evaluation of 50 percent for PTSD from October 24, 1995 to 
July 27, 1999 and a 70 percent evaluation as of July 28, 
1999.  The Board also remanded the issue of entitlement to an 
extra-schedular evaluation for PTSD back to the RO for 
additional development.

Subsequently, in a February 2004 rating decision, the RO 
effectuated the Board's grants of increased evaluations from 
its November 2003 decision.  In March 2004, the veteran filed 
a Notice of Disagreement regarding the current 70 percent 
evaluation for PTSD and the effective date of July 28, 1999 
for that evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In its November 2003 remand, the RO specifically instructed 
the RO to send the veteran a letter explaining his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA) with regard to the claim of entitlement to an 
extra-schedular evaluation for PTSD.  The RO was also 
instructed that, if the benefit on appeal remained denied 
upon readjudication, the veteran should be furnished with a 
Supplemental Statement of the Case addressing this issue.

Following the Board's remand, the RO issued a VCAA letter in 
October 2004, but this letter only noted the veteran's 
"appeal for post traumatic stress disorder" and contained 
no language regarding the criteria for an extra-schedular 
evaluation.  Likewise, a December 2004 Supplemental Statement 
of the Case addressed the veteran's PTSD only on a schedular 
basis and contained neither the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004) nor any discussion whatsoever of whether 
an extra-schedular evaluation was warranted.  As the RO did 
not comply with the prior Board instructions, additional 
action on the RO's part is needed.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998). 

The Board also notes that the veteran has not been afforded a 
VA psychiatric examination addressing his service-connected 
PTSD since November 2001, well over three years ago.  
Accordingly, a more contemporaneous examination is warranted 
upon remand.  See 38 C.F.R. §§ 4.1, 4.2 (2004).

Moreover, as noted above, the veteran filed a Notice of 
Disagreement in March 2004 regarding the current 70 percent 
evaluation for PTSD and the effective date of July 28, 1999 
for that evaluation, as assigned in February 2004 rating 
decision.  However, the RO has not responded with a Statement 
of the Case to date.  As such, it is incumbent upon the RO to 
issue a Statement of the Case addressing these particular 
issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); 38 C.F.R. § 19.26 (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran and his representative 
should be furnished with a letter 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002), the need 
for additional evidence regarding his 
claim of entitlement to an extra-
schedular evaluation for PTSD.  The 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  The veteran should then be afforded a VA 
psychiatric examination addressing the 
current symptoms and severity of his service-
connected PTSD.  The examiner is requested to 
review the veteran's claims file in 
conjunction with this examination.  The 
examination report should contain a 
description of all current symptoms, and the 
examiner should assign a Global Assessment of 
Functioning (GAF) score and explain whether 
the veteran's PTSD, in and of itself, renders 
him unable to secure and follow substantially 
gainful employment.  All opinions and 
conclusions expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

3.  Then, after ensuring that any additional 
indicated development has been accomplished, 
the claim of entitlement to an extra-
schedular evaluation for PTSD should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should be 
furnished with a Supplemental Statement of 
the Case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of any evidence 
received subsequent to the last SSOC and a 
description and application of all applicable 
laws and regulations, including 38 C.F.R. 
§ 3.321(b)(1) regarding extra-schedular 
evaluations.  An appropriate period of time 
should be allowed for a response.

4.  The veteran should also be issued a 
Statement of the Case regarding the issues of 
entitlement to an evaluation in excess of 70 
percent for PTSD and entitlement to an 
effective date prior to July 28, 1999 for the 
assignment of a 70 percent evaluation for 
PTSD.  This issuance should include a 
description of the veteran's rights and 
responsibilities in perfecting an appeal as 
to these claims.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is so notified.  
The veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



